DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendment
Applicant’s amendment filed 01/27/2021 overcomes to following objection(s)/rejection(s): 
The 101 rejection for claim 20 has been withdrawn in view of Applicant’s amendment. 
Allowable Subject Matter
Claims 1, 4-10, 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a live video processing method and apparatus. The closet prior art is directed towards Goswami et al., (U.S. Pub. No. 2018/0054659 A1) in view of Walker et al., (U.S. Pub. No. 2009/0262137). Goswami is concerned with the reception of a plurality of video feeds from a plurality of image-capturing devices that capture a predefined area. Further, sensor data may be received from a plurality of sensors associated with one or more subjects in the predefined area. Thereafter, a location-of-occurance of an upcoming activity-of-interest may be predicted in the predefined area, based on the received plurality of video feeds, the received sensor data, and/or pre-stored statistical data of historical performance of the one or more subjects. Walker is concerned with a prediction graphic may be displayed after an initial prediction is determined, and the accuracy of the prediction can be constantly updated based on live telemetry data being record at the game. Thus the prediction or odds of an event may change based on the measurement data received from sensors at the event, and the prediction graphic being displayed for viewers may then change over the course of a play to reflect the actual difficulty or rarity of the play. However, the combination of the Goswami and Walker, when considered singularly or in combination . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486